Exhibit 10.4


ARENA PHARMACEUTICALS, INC.
AMENDED AND RESTATED SEVERANCE BENEFIT PLAN
Section 1.INTRODUCTION.
The Arena Pharmaceuticals, Inc. Severance Benefit Plan , originally effective on
January 20, 2006 (the “Effective Date”), as amended and restated on December 30,
2008 and further amended on February 10, 2012 and October 4, 2013, is hereby
amended and restated on May 9, 2016 (as amended, the “Plan”). The purpose of the
Plan is to provide severance benefits to certain eligible employees of the
Company and its subsidiaries upon selected terminations of service. This Plan
document is also the Summary Plan Description for the Plan.
Section 1.    DEFINITIONS.
The following shall be defined terms for purposes of the Plan:
(a)    “Base Salary” means a Participant’s monthly base salary in effect
immediately prior to the Covered Termination, ignoring any reduction made to
such monthly base salary which forms the basis for Participant’s termination for
Good Reason, if applicable (including without limitation any cash compensation
that is deferred by Participant into a Company-sponsored retirement or deferred
compensation plan, exclusive of any employer matching contributions by the
Company associated with any such retirement or deferred compensation plan and
exclusive of any other Company contributions), and excludes all bonuses,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), option grants, equity awards, employee benefits and other
similar items of compensation.
(b)    “Board” means the Board of Directors of the Company, or a committee or
subcommittee of such Board.
(c)    “Bonus Amount” means, with respect to a Participant, one-twelfth (1/12th)
of the greater of (i) the average of the three (3) annual bonuses paid to the
Participant by the Company prior to the date of such Participant’s Covered
Termination, and (ii) the last annual bonus paid to the Participant by the
Company prior to the date of such Participant’s Covered Termination.
(d)    “Cause” for the Company to terminate a Participant’s employment hereunder
shall mean the occurrence of one or more of the following events if such event
results in a demonstrably harmful impact on the Company’s business or
reputation, as reasonably determined by the Board:
(1)    Participant’s willful and continued failure to substantially perform his
or her duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Participant by the Board which
specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his or her duties. For a termination
of employment to be for Cause pursuant to this subsection (2)(d)(1), the
Participant must (a) receive a written notice


1.



--------------------------------------------------------------------------------




which indicates in reasonable detail the facts and circumstances claimed to
provide a basis for the termination of his or her employment for Cause; and (b)
be provided with an opportunity to be heard no earlier than 30 days following
the receipt of such notice (during which notice period the Participant has the
opportunity to cure and has failed to cure or resolve the behavior in question).
(2)    Participant’s conviction of, or plea of guilty or nolo contendere to, a
felony or any crime involving fraud, dishonesty or moral turpitude;
(3)    Participant’s willful engaging in gross misconduct; or
(4)    Participant’s unauthorized use or disclosure of material confidential
information or material trade secrets of the Company.
The determination under this Plan that a Participant’s termination is with or
without Cause shall be made by the Plan Administrator in good faith, and any
such determination shall have no effect upon any determination of the rights or
obligations of the Company or the Participant for any other purpose.
(e)    “Change in Control” means the occurrence any of the following events:
(1)    any person or group of persons acting in concert (excluding Company
benefit plans) becomes the beneficial owner of securities of the Company having
at least 30% of the voting power of the Company’s then outstanding securities
(unless the event causing the 30% threshold to be crossed is an acquisition of
voting common securities directly from the Company);
(2)    any merger or other business combination of the Company, any sale or
lease of the Company’s assets or any combination of the foregoing transactions
(the “Transactions”) other than a Transaction immediately following which the
stockholders of the Company immediately prior to the Transaction own at least
60% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets; or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions, in each
case in substantially the same proportions as their ownership of the outstanding
voting securities of the Company immediately prior to such Transaction; or
(3)    within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) cease to
constitute at least a majority of the Board or the board of directors of a
successor to the Company.  For this purpose, any director who was not a director
at the beginning of such period shall be deemed to be an Incumbent Director if
such director was elected to the Board by, or on the recommendation of or with
the approval of, at least three-quarters of the directors who then qualified as
Incumbent Directors (so long as such director was not nominated by a person who
has expressed an intent to effect a Change in Control or engage in a proxy or
other control contest).
(f)    “Code” means the Internal Revenue Code of 1986, as amended.


2.



--------------------------------------------------------------------------------




(g)    “Company” means Arena Pharmaceuticals, Inc. and its successors and
assigns.
(h)    “Covered Termination” means, with respect to a Participant who
immediately prior to a termination of employment was an employee of the Company,
such Participant’s termination of employment by the Company without Cause or
such Participant’s voluntary termination with Good Reason (excluding
terminations due to Disability or death).
(i)    “Disability” means, with respect to a Participant, the inability of such
Participant to perform satisfactorily all of the Participant’s usual services
for the Company because the Participant has become permanently disabled within
the meaning of any policy of disability income insurance covering employees of
the Company then in force. In the event the Company has no policy of disability
income insurance covering employees of the Company in force when the Participant
becomes disabled, then such term shall mean the Participant’s permanent and
total disability within the meaning of Section 22(e)(3) of the Code.
(j)    “Good Reason” means, with respect to a Participant, any one of the
following:
(1)    any reduction in Participant’s annual base salary (except for salary
decreases generally applicable to the Company’s other similarly-situated
employees);
(2)    any material reduction in the Participant’s target bonus level or bonus
opportunities;
(3)    Participant’s duties or responsibilities are materially diminished (and
not simply a change in title or reporting relationships); provided, however,
that the Participant shall not have “Good Reason” to terminate if the Company is
retained as a separate legal entity or business unit following the effective
date of a Change of Control and the Participant holds the same position in such
legal entity or business unit as the eligible employee held before the effective
date of such Change of Control;
(4)    in the event the Participant is a member of the Board, any failure of the
Board or one if its committees to re-nominate the Participant for election to
the Board;
(5)    any significant reduction, in the aggregate, in the employee benefit
programs made available to the Participant other than a reduction in such
employee benefit programs affecting all employees of the Company substantially
equally;
(6)    the relocation without Participant’s prior written approval of the
Participant’s principal office or place of business to a location that would
cause an increase by more than twenty (20) miles in the Participant’s one-way
commuting distance from the Participant’s principal personal residence to the
principal office or business location at which the Participant is required to
perform services, except for required travel for the Company’s business to an
extent substantially consistent with the Participant’s prior business travel
obligations; or


3.



--------------------------------------------------------------------------------




(7)    the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform under the terms of the Plan.
The determination under this Plan that a Participant’s termination is with or
without Good Reason shall be made by the Plan Administrator in good faith, and
any such determination shall have no effect upon any determination of the rights
or obligations of the Company or the Participant for any other purpose.
Participant’s continued employment shall not constitute consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason hereunder.
(k)    “Participant” means each individual hereafter designated by the Board and
listed on Exhibit A attached hereto.
(l)    “Plan Administrator” means Arena Pharmaceuticals, Inc.
(m)    “Severance Period” means, with respect to a Participant, the period of
time following the Participant’s Covered Termination for which a Participant may
be eligible to receive the benefits provided in Section 4 herein. The Severance
Period shall be the number of months corresponding to such Participant’s name on
Exhibit A attached hereto.
Section 2.    ELIGIBILITY FOR BENEFITS.
Subject to the requirements set forth in this Section, the Company shall provide
severance benefits under the Plan to the Participants. In order to be eligible
to receive benefits under the Plan, a Participant must (i) experience a Covered
Termination (ii) execute a general waiver and release in substantially the form
attached hereto as Exhibit B within the applicable time period set forth
therein, but in no event later than sixty (60) days following termination of the
Participant’s employment, and provided that such release becomes effective, and
(iii) return all Company-owned property to the Company as instructed by the
Company. The Company shall provide the form of such release to the Participant
on, or within a reasonable time after, the termination of the Participant’s
employment. The Company, in its sole discretion, may at any time modify the
forms of the required release to effect a release of claims consistent with this
Section 3. In the event that a Participant’s employment is terminated as a
result of such Participant’s death or Disability, then such Participant shall
not be entitled to the benefits provided in this Plan.


Section 3.    AMOUNT OF BENEFIT.
Subject to the limitations and reductions provided in this Plan, benefits under
this Plan, if any, shall be provided to the Participants described in Section 3
in the following amounts:
(a)    Covered Termination Benefits. Upon a Participant’s Covered Termination,
such Participant shall receive the following severance package:
(1)    Cash Severance Benefits. Within five business days after the earlier of
(i) the Participant’s death or (ii) the first business day that is six months
following the Covered Termination, such Participant will receive a cash payment
in an amount equal to the sum of


4.



--------------------------------------------------------------------------------




Participant’s Base Salary and Bonus Amount multiplied by the number of months in
the Participant’s Severance Period.
(2)    COBRA Benefits. If such Participant timely elects to continue coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), then the Company will directly pay all COBRA group health insurance
premiums for Participant until the earliest of (A) the end of the Severance
Period or (B) the expiration of Participant’s eligibility for the continuation
coverage under COBRA. For purposes of this Section, references to COBRA premiums
shall not include any amounts payable by Participant under a Code Section 125
health care reimbursement plan. Notwithstanding the foregoing, if at any time
the Plan Administrator determines, in its sole discretion, that it cannot pay
the COBRA premiums without potentially incurring financial costs or penalties
under applicable law (including, without limitation, Section 2716 of the Public
Health Service Act), then regardless of whether Participant elects continued
health coverage under COBRA, and in lieu of providing the COBRA premiums, the
Company will instead pay Participant on the last day of each remaining month of
the Severance Period, a fully taxable cash payment equal to 140% of (x) the
value of Participant’s last monthly group health insurance premiums immediately
prior to the Covered Termination or (y) the value of Participant’s last monthly
COBRA premiums paid by the Company, as applicable (dependent on the time the
Plan Administrator makes such determination that it cannot pay the COBRA
premiums directly), and in either case subject to applicable tax withholdings
(such amount, the “Health Care Benefit Payment”). The Health Care Benefit
Payment shall be paid in monthly installments on the same schedule that the
COBRA premiums would otherwise have been paid and shall be paid until the
earlier of (i) expiration of the Severance Period or (ii) the date Participant
is no longer enrolled in such COBRA coverage.
(3)    Equity Acceleration and Continued Stock Option Post-Termination Exercise
Period. The Participant will receive immediate vesting of all stock options and
other equity awards issued by the Company and held by such Participant that
would have vested had the Participant remained employed by the Company through
the end of the Severance Period, provided that, for purposes of calculating such
vesting acceleration, any unvested portion of equity awards held by the
Participant that are scheduled to vest in one or more annual installments shall
be treated as if the original grant provided for vesting in equal monthly
installments rather than annually. In addition, with respect to stock options
granted to the Participant, the Participant shall be entitled to exercise all of
his or her vested stock options until the later of (i) the original
post-termination exercise period provided in such Participant’s stock option
agreement or (ii) the number of months equal to the Severance Period (but not
beyond the original contractual life of the option). Notwithstanding any other
provision of the Plan to the contrary, the Plan shall not affect (including with
respect to vesting) any stock awards for which the vesting thereof is
conditioned upon the satisfaction of performance criteria (“Performance-Related
Awards”), including any such grants under the Company’s Performance Restricted
Stock Unit Grant Agreement. For the avoidance of doubt, Performance-Related
Awards do not include any stock awards or portions thereof (including stock
options) for which the vesting thereof is conditioned solely upon Participant’s
continued service over a specified time period (i.e., time-based vesting).


5.



--------------------------------------------------------------------------------




All cash severance payment referenced in this Section 4 shall be subject to all
applicable tax withholdings and deductions required by law. Except as provided
herein, all terms, conditions and limitations applicable to a Participant’s
stock options and/or equity awards shall remain in full force and effect.
(b)    Certain Reductions. Notwithstanding any other provision of the Plan to
the contrary, any benefits payable to a Participant under Sections 4(a)(1) and
4(a)(2) of this Plan shall be reduced (but not below zero) by any severance
benefits payable by the Company or an affiliate of the Company to such
Participant under any other policy, plan, program, agreement or arrangement,
including, without limitation, an employment agreement or Termination Protection
Agreement between such Participant and the Company. In addition, to the extent
that any federal, state or local laws, including, without limitation the Worker
Adjustment Retraining Notification Act, 29 U.S.C. Section 2101 et seq., or any
similar state statute, require the Company to give advance notice or make a
payment of any kind to a Participant because of that Participant’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
benefits payable under Sections 4(a)(1) and 4(a)(2) of this Plan shall be
reduced (but not below zero) by such required payments or notice. The benefits
provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of a Participant’s involuntary termination of
employment for the foregoing reasons, and the Plan Administrator shall so
construe and implement the terms of the Plan.
Section 4.    LIMITATIONS ON BENEFITS.
(a)    Mitigation. Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
shall the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of service or employment termination.
(b)    Termination of Benefits. Benefits under the Plan shall terminate
immediately if the Participant, at any time, (i) engages in the unauthorized use
or disclosure of the Company’s material confidential information, material trade
secrets or material proprietary information under any written agreement under
which the Participant has such an obligation to the Company that survives the
Participant’s termination of service to the Company, (ii) engages in any
prohibited or unauthorized competitive activities or solicitation or recruitment
of employees, in violation of any written agreement under which Participant has
such an obligation to the Company that survives the Participant’s termination of
service to the Company; (iii) violates any term or condition of this Plan or
(iv) violates any term of the applicable general waiver and release referenced
in Section 3 above.
(c)    Non-Duplication of Benefits. No Participant is eligible to receive
benefits under this Plan more than one time.
(d)    Indebtedness of Participants. If a Participant is indebted to the Company
or an affiliate of the Company on the date of his or her termination of
employment or service, the


6.



--------------------------------------------------------------------------------




Company reserves the right to offset any severance benefits payable in cash
under the Plan by the amount of such indebtedness.
(e)    Parachute Payments. If any payment or benefit a Participant would receive
in connection with a change in control from the Company or otherwise (a
“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, up to and including the total Payment, whichever amount, after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in the Participant’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Participant’s stock awards. Notwithstanding the
foregoing, to the extent that it is permitted under Sections 409A, 280G and 4999
of the Code, the Participant may designate a different order of reduction in
payments or benefits constituting “parachute payments”.
The Company shall appoint a nationally recognized independent accounting firm to
make the determinations required hereunder, which accounting firm shall not then
be serving as accountant or auditor for the individual, entity or group that
effected the Change in Control. The Company shall bear all expenses with respect
to the determinations by such accounting firm required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Participant within ten (10) calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Company or the Participant) or such other time as requested by the
Company or the Participant. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Company and the Participant with an
opinion reasonably acceptable to the Participant that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and the Participant.
Section 5.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation,


7.



--------------------------------------------------------------------------------




definition, computation or administration arising in connection with the
operation of the Plan, including, but not limited to, the eligibility to
participate in the Plan and amount of benefits paid under the Plan. The rules,
interpretations, computations and other actions of the Plan Administrator shall
be binding and conclusive on all persons. Unless otherwise determined by the
Board, the General Counsel of the Company shall perform the duties of the Plan
Administrator under this Plan.
(b)    Amendment. The Board reserves the right to amend this Plan or the
benefits provided hereunder at any time; provided, however, that no such
amendment shall impair or reduce the rights of a Participant unless such
Participant consents to such amendment of the Plan in writing.
(c)    Term of Plan. Notwithstanding the foregoing, the Plan and each
Participant’s participation herein shall continue in effect through December 31,
2009; provided, however, that the term of this Plan and such participation shall
automatically be extended for one additional year beyond December 31, 2008 and
for successive one year periods thereafter, unless, not later than January 30 of
each calendar year, commencing in 2007 for the 2010 calendar year (e.g., 2008
for the 2011 calendar year, 2009 for the 2012 calendar year, etc.), the Company
shall have given written notice that it does not wish to extend this Plan or a
Participant’s right to participate hereunder for an additional year, in which
event this Plan (or such Participant’s participation, as the case may be) shall
continue to be effective until December 31 of the applicable calendar year;
provided, further, that, notwithstanding any such notice by the Company not to
extend, if a Change in Control shall have occurred during the original or any
extended term of this Plan, this Agreement shall remain in effect for a period
of two (2) years after such Change in Control.
(d) Deferred Compensation. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under this Plan (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Code and the regulations and other guidance thereunder and any state
law of similar effect (collectively “Section 409A”) shall not commence in
connection with a Participant’s termination of employment unless and until the
Participant has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
unless such amounts may be provided to the Participant without causing the
Participant to incur the additional 20% tax under Section 409A.
It is intended that, if the Company (or, if applicable, the successor entity
thereto) reasonably determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and the Participant is, on the termination of
Executive’s service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
the timing of the Severance Benefit payment complies with the payment limitation
applicable to such employees contained in Section 409A(a)(2)(B)(i).
Section 6.    CONTINUATION OF CERTAIN EMPLOYEE BENEFITS.
(a)    COBRA Continuation. Each Participant who is enrolled in a group medical,
dental or vision plan sponsored by the Company or an affiliate of the Company
may be eligible to continue coverage under such group medical, dental or vision
plan (or to convert to an individual policy), at the time of the Participant’s
termination of employment under COBRA. The Company


8.



--------------------------------------------------------------------------------




will notify the Participant of any such right to continue group medical coverage
at the time of termination. No provision of this Plan will affect the
continuation coverage rules under COBRA. Therefore, the period during which a
Participant may elect to continue the Company’s group medical, dental or vision
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Participant, and all other rights
and obligations of the Participant under COBRA will be applied in the same
manner that such rules would apply in the absence of this Plan. At the
conclusion of the payments made by the Company pursuant to Section 4 herein, if
any, the Participant will be responsible for the entire payment of premiums
required under COBRA for the duration, if any, of the COBRA period.
(b)    Other Employee Benefits. All non-health benefits (such as life insurance,
disability and 401(k) plan coverage) terminate as of an employee’s termination
date (except to the extent that a conversion privilege may be available
thereunder).
Section 7.     NO IMPLIED EMPLOYMENT CONTRACT.
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.
Section 8.     LEGAL CONSTRUCTION.
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.
Section 9.     CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive
San Diego, CA 92121
Attn: General Counsel

(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:


9.



--------------------------------------------------------------------------------




(8)    the specific reason or reasons for the denial;
(9)    references to the specific Plan provisions upon which the denial is
based;
(10)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(11)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.
This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Arena Pharmaceuticals, Inc.
6154 Nancy Ridge Drive
San Diego, CA 92121
Attn: General Counsel

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


10.



--------------------------------------------------------------------------------




(d)    Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the claimant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified in writing that the Plan Administrator has denied the appeal.
Notwithstanding the foregoing, if the Plan Administrator does not respond to a
Participant’s claim or appeal within the relevant time limits specified in this
Section 10, then the Participant may bring legal action for benefits under the
Plan pursuant to Section 502(a) of ERISA.
Section 10.     BASIS OF PAYMENTS TO AND FROM PLAN.
All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.


11.



--------------------------------------------------------------------------------




Section 11.     OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 23-2908305. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 501.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is Arena Pharmaceuticals, Inc., Attn:
General Counsel, 6154 Nancy Ridge Drive, San Diego, CA 92121.
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Arena Pharmaceuticals, Inc., 6154 Nancy Ridge
Drive, San Diego, CA 92121. The Plan Sponsor’s and Plan Administrator’s
telephone number is (858) 453-7200. The Plan Administrator is the named
fiduciary charged with the responsibility for administering the Plan.
Section 12.     STATEMENT OF ERISA RIGHTS.
Participants in this Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA. If you are
a Participant in the Plan, under ERISA you are entitled to:
Receive Information about the Plan and Your Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan
Administrator with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series). The Plan Administrator may make a reasonable charge
for the copies; and
(c)    Receive a summary of the Plan’s annual financial report. The Plan
Administrator is required by law to furnish each Participant with a copy of this
summary annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.


12.



--------------------------------------------------------------------------------




Enforce Your rights
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from exercising your rights
under ERISA.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.
If you have a claim for benefits that is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Pension and
Welfare Benefits Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Pension and Welfare Benefits Administration.
Section 13.     EXECUTION.
To record the adoption of the Plan as amended as set forth herein, effective as
of the Effective Date, Arena Pharmaceuticals, Inc. has caused its duly
authorized officer to execute the same this 9th day of May, 2016.
Arena Pharmaceuticals, Inc.


 
/s/Harry Hixson





13.



--------------------------------------------------------------------------------





EXHIBIT A


PARTICIPANT:
SEVERANCE PERIOD (IN MONTHS):
 
 
 
 
DOMINIC BEHAN
18
 
 
STEVEN SPECTOR
18
 
 
CRAIG AUDET
12
 
 
MAURICE MEZZINO
12
 
 
WILLIAM SHANAHAN
12








--------------------------------------------------------------------------------




EXHIBIT B
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Arena
Pharmaceuticals, Inc. Severance Benefit Plan, as Amended (the “Plan”). I
understand that this release and waiver (the “Release”), together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between the Company and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein or in the Plan.
In consideration of benefits I will receive under the Plan, I hereby generally
and completely release the Company and its directors, officers, employees,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, and affiliates from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to (i) my
employment, (ii) the termination of my employment or (iii) events, acts,
conduct, or omissions between the Company and me occurring prior to my signing
this Release, except for claims for benefits set forth in the Plan or any
termination protection agreement or other severance arrangement applicable to
me, applicable equity compensation plans and grants, any applicable
indemnification agreement or other indemnification obligation under the
Company’s charter documents or any rights or claims I may have to
indemnification or legal defense pursuant to any policy of insurance protecting
or applicable to directors and/or officers of the Company and any rights or
claims which are not waivable as a matter of law. Subject to the foregoing, this
Release includes, but is not limited to: (1) all claims arising out of or in any
way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (3) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (4) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims,
including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), and the California Fair Employment and Housing Act (as amended).
I acknowledge that the consideration given under the Release for the waiver and
release in the preceding paragraph hereof is in addition to anything of value to
which I was already entitled.
If I am over the age of 40 years at the time of an Covered Termination (as that
term is defined in the Plan), I acknowledge that I am knowingly and voluntarily
waiving and releasing any rights I may have under the ADEA. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have twenty-one (21) days (or
such greater time as may be required by law) to consider this Release (although
I may choose to voluntarily execute this Release earlier);




--------------------------------------------------------------------------------




(D) I have seven (7) days following my execution of this Release to revoke the
Release; and (E) this Release shall not be effective until the date upon which
the revocation period has expired, which shall be the eighth (8th) day after I
execute this Release.
If I am not over the age of 40 years at the time of an Covered Termination (as
that term is defined in the Plan), I understand and agree that I will have ten
days to consider and execute this release and that it shall be effective upon
such execution.
Except if prohibited by law or regulation, (i) I represent that I have not filed
any claims against the Company and agree that I will not file any claim against
the Company or seek any compensation for any claim other than the payments and
benefits referenced herein and (ii) I agree to indemnify and hold the Company
harmless from and against any and all loss, cost, and expense, including, but
not limited to court costs and attorney’s fees, arising from or in connection
with any action which may be commenced, prosecuted, or threatened by me or for
my benefit, upon my initiative, or with my voluntary aid or approval, contrary
to the provisions of this Release.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company, its affiliates, and the entities and persons specified
above.
The provisions of the Release shall be deemed severable, and the invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of the other provisions hereof, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative. 
The Release shall become binding when signed by the Participant, and may be
executed by facsimile or a PDF sent by email.
EMPLOYEE
____________________________________
Print Name:__________________________
Date:________________________________




